           Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 1 of 21




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT



RANDY BRETON, SR.,

                   Plaintiff,
    v.                                                                                    3:20-cv-00247 (CSH)

COMMISSIONER ROLLIN COOK, WARDEN
RODRIGUEZ, LIEUTENANT JOHN DOE, and
CORRECTION OFFICERS JOHN DOE 1, JOHN                                                      MAY 13, 2021
DOE 2, and JOHN DOE 3,

                   Defendants.



                    INITIAL REVIEW ORDER ON AMENDED COMPLAINT
                          AND RULINGS ON PENDING MOTIONS

HAIGHT, Senior District Judge:

         Plaintiff Randy Breton, Sr., a sentenced inmate, commenced this action pro se pursuant

to 42 U.S.C. § 1983 based on allegations of unreasonable strip search and sexual assault during

his intake into Northern Correctional Institution (“Northern”).                           He sues Department of

Correction (“DOC”) officials Commissioner Rollin Cook, Warden Rodriguez, Lieutenant John

Doe, and Correction Officers John Doe 1, John Doe 2, and John Doe 3 in their individual and

official capacities. Doc. 1 at 1. According to Plaintiff’s Amended Complaint, dated January 4,

2021, Plaintiff is currently incarcerated at Garner Correctional Institution (“Garner”).1

1
  The Court takes judicial notice that Plaintiff appears to be incarcerated at Osborn Correctional Institution (“Osborn”).
See Connecticut State Department of Correction Offender Inmate Search, http://www.ctinmateinfo.state.ct.us/ (last
visited May 13, 2021). This conflicts with Plaintiff’s representation in his Amended Complaint that he is currently
incarcerated at Garner. Doc. 16 at 1. Whether Plaintiff is currently incarcerated at Garner or Osborn does not change
the outcome of the present rulings. However, Plaintiff is reminded that, if he changes his address at any time during the
litigation of this case, Local Court Rule 83.1(c)(2) provides that he must notify the Court. Failure to do so can result in
the dismissal of the case. Plaintiff must give notice of a new address even if he is incarcerated. He should write
“PLEASE NOTE MY NEW ADDRESS” on the notice. It is not enough to only put the new address on a letter without
indicating that it is a new address. If Plaintiff has more than one pending case, he should indicate all of the case numbers
in the notification of change of address. He should also notify the defendants or defense counsel of his new address. For
the present time, the Clerk is directed to send Plaintiff a copy of this ruling at both Garner and Osborn.

                                                             1
         Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 2 of 21




       On review under 28 U.S.C. § 1915A, the Court dismissed all claims against

Commissioner Cook and Warden Rodriguez but concluded that Plaintiff’s Eighth and Fourth

Amendment claims should proceed against Defendants Lieutenant John Doe, Correction Officer

Doe 1, Correction Officer Doe 2, and Correction Officer Doe 3 (the “Doe Defendants”) in their

individual capacities.   Doc. 7 at 3-4, 8. So that the clerk can effect service on the Doe

Defendants, the Court further instructed Plaintiff to obtain the “full names and current

addresses” of the Doe Defendants through discovery and file an amended complaint identifying

them on or before December 18, 2020. Id. at 8. The Court informed Plaintiff that his failure to

identify the Doe Defendants “will result in dismissal of all claims in this action.” Id. The Court

extended Plaintiff’s deadline for filing the amended complaint identifying the Doe Defendants

until January 18, 2021. Dkt. 11.

       Thereafter, Plaintiff filed (1) a Motion for a Temporary Restraining Order, Doc. 12 at 1-

9; (2) a Motion to Appoint Counsel, Doc. 12 at 12-16; (3) a Motion for Discovery, Doc. 14; (4) a

Motion to Amend the Complaint, Doc. 15; and (5) the instant Amended Complaint, Doc. 16.

This Ruling resolves these pending motions and enters an IRO on Plaintiff’s Amended

Complaint.

                I. MOTION TO AMEND AND IRO ON AMENDED COMPLAINT

       Plaintiff motions the Court to amend his complaint to include allegations that

Commissioner Cook and Warden Rodriguez failed to “train security staff or [correction officers]

not to assault inmates that [cooperate] with intake officers.” Doc. 15 at 2.

       Plaintiff further notes that his “[statement] of claim will remain the same as the [incident]

unfolded with the intake [Doe Defendants],” but the Doe Defendants “will not be named for

now.” Id. In line with claims in his Motion for Discovery and Motion to Appoint Counsel,



                                                 2
           Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 3 of 21




Plaintiff alleges that “Connecticut General Statute, Chapter 14, Sec. 1-210, Subsec. 18(C)” has

prevented him from identifying the Doe Defendants through discovery and requests the

assistance of an attorney to comply with the Court’s order to do so. Id. at 2-3. Plaintiff intends

to amend his complaint again “once he has reviewed the video discovery that he requested . . . in

his Motion for Discovery.” Id. Plaintiff’s Motion for Discovery and Motion to Appoint Counsel

will be discussed in greater detail infra.

         As an initial matter, the Court grants Plaintiff’s Motion to Amend to the extent that he

seeks to file the instant Amended Complaint.2 Since the complaint in this action has yet to be

served, Plaintiff may amend his complaint as a matter of course under Federal Rule of Civil

Procedure 15(a)(1). See, e.g., Nieves v. New York State Off. of Mental Health, No. 20-CV-9502

(CM), 2021 WL 76210, at *1 (S.D.N.Y. Jan. 7, 2021) (“Plaintiff’s complaint has not yet been

served on Defendants, and he therefore does not need permission of the Court at this time to

amend his complaint.”). Thus, the Amended Complaint is the operative complaint in this action,

and it is subject to this Court’s initial review pursuant to 28 U.S.C. § 1915A.

                  A. Standard of Review

         Under 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint and

dismiss any portion that “(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”

See 28 U.S.C. § 1915A(b)(1)-(2); Abrams v. Waters, No. 3:17-CV-1659 (CSH), 2018 WL

2926294, at *2 (D. Conn. June 8, 2018).


2
  Plaintiff’s Amended Complaint names only Commissioner Cook in the case caption. Although Plaintiff has not named
Warden Rodriguez and the Doe Defendants in the case caption in compliance with Federal Rule of Civil Procedure
10(a), “courts have found pro se complaints to sufficiently plead claims against defendants not named in
the caption when there are adequate factual allegations to establish that the plaintiff intended them as defendants.”
Imperato v. Otsego Cty. Sheriff's Dep't, No. 313CV1594 (BKS/DEP), 2016 WL 1466545, at *26 (N.D.N.Y. Apr. 14,
2016) (citing cases). As the body of the complaint indicates that Plaintiff also intends the Doe Defendants as defendants,
the Court construes the amended complaint as naming Commissioner Cook, Warden Rodriguez, and the Doe Defendants.

                                                            3
         Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 4 of 21




       A complaint is adequately pled if its allegations, accepted as true and liberally construed,

could “conceivably give rise to a viable claim.” See Green v. Martin, 224 F. Supp. 3d 154, 160

(D. Conn. 2016) (citing Phillips v. Girdich, 408 F.3d 124, 130 (2d Cir. 2005)). Although highly

detailed allegations are not required, the complaint must state a claim that is “plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S 544, 570 (2007)); Allco Fin. Ltd. v. Klee, 861 F.3d 82, 94 (2d Cir. 2017). A complaint states

a claim that is plausible on its face “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. However, the Court is not bound to accept “conclusory allegations.”

Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011). Nor does a complaint suffice if it

tenders “‘naked assertions’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S at 557).

       If a plaintiff is proceeding pro se, it is well-established that his complaint “must be

construed liberally and interpreted to raise the strongest arguments that [it] suggest[s].”

Matheson v. Deutsche Bank Nat’l Tr. Co., 706 Fed. Appx. 24, 26 (2d Cir. 2017)

(quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per

curiam)); see also Boykin v. KeyCorp., 521 F.3d 202, 214 (2d Cir. 2008) (“[A] pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.”) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Nevertheless, even

when reviewing a pro se complaint, a court may not “invent factual allegations” that the plaintiff

has not pleaded. See Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010). A pro se complaint

that contains “threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” is not sufficient to state a viable claim. Id. (citing Harris v. Mills, 572 F.


                                                  4
         Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 5 of 21




3d 66, 72 (2d Cir. 2009).

               B. Summary of Factual Allegations in Amended Complaint

        The factual claims in Plaintiff’s Amended Complaint largely track the allegations in his

Initial Complaint, Doc. 1. On July 3, 2018, Plaintiff was brought from a transport van to the

medical examination room at Northern. Doc. 16 at 5. After he was examined by a nurse as part

of the intake process, the Doe Defendants escorted him to a holding cell for a strip search. Id.

Before undressing Plaintiff, the “Doe officers” restrained him for alleged security reasons. Id.

Correction Officer Doe 1 and Correction Officer Doe 2 pinned Plaintiff’s wrists against the cell

wall. Id. As the officers started to dress Plaintiff after the search, Correction Officer Doe 3, who

was behind Plaintiff, did not put on Plaintiff’s underwear boxers under his jumpsuit.             Id.

Correction Officer Doe 3 then pulled up the jumpsuit zipper so as to deliberately catch Plaintiff’s

genitals, causing Plaintiff pain and damage in the genital area. Id. at 5, 7. Plaintiff characterizes

this conduct as “sexual assault.” Id. at 7.

        Several times after the incident, Plaintiff requested to see the medical staff for pain, but

his request was refused, and he was ignored by staff for many days. Id. 7, 8. As a result, Plaintiff

has lived with pain and claims that he requires surgery as his left testicle has swollen to the size

of a grapefruit. Id. at 7. He alleges that Commissioner Cook and Warden Rodriguez are

responsible for the Doe Defendants’ conduct due to their failure to screen prison staff, train the

Doe Defendants not to harm inmates, protect Plaintiff from sexual assault, and put safety

policies in place. Id. at 7-9. However, Plaintiff acknowledges that Commissioner Cook and

Warden Rodriguez “were not personally involved” in the Doe Defendants’ alleged conduct. Id.

at 8.




                                                 5
         Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 6 of 21




               C. Discussion

       The Court’s IRO of the Initial Complaint noted that Plaintiff’s claims for damages

against any defendants in their official capacities are barred by the Eleventh Amendment, but he

may recover damages against defendants in their individual capacities. Doc. 7 at 3; see also

Hafer v. Melo, 502 U.S. 21, 31 (1991) (stating that state officers are not “absolutely immune

from personal liability under § 1983 solely by the ‘official’ nature of their acts” and finding that

“the Eleventh Amendment does not bar § 1983 personal-capacity suits against state officials in

federal court”); Minotti v. Lensink, 798 F.2d 607, 609 (2d Cir. 1986) (“The eleventh amendment

immunity protects state officials sued damages in their official capacity.”). The Court also

liberally construed Plaintiff’s allegations as raising claims under the Fourth Amendment and the

Eighth Amendment. Accordingly, this ruling briefly recites the constitutional standards relevant

to Plaintiff’s claims concerning his alleged unreasonable strip search and sexual abuse.

       To determine whether an isolated search infringed on an inmate’s Fourth Amendment

right of bodily privacy and was thus unreasonable, a court must consider four factors: (1) the

scope of the particular intrusion; (2) the manner in which it was conducted; (3) the justification

for initiating it; and (4) the place in which it was conducted. Harris v. Miller, 818 F.3d 49, 58

(2d Cir. 2016) (citing Bell v. Wolfish, 441 U.S. 520, 559 (1979)). A strip search is unreasonable

“if it is unrelated to any legitimate penological goal or if it is designed to intimidate, harass, or

punish.” Jean-Laurent v. Wilkerson, 438 F. Supp. 2d 318, 323 (S.D.N.Y. 2006) (citations

omitted) (concluding that the plaintiff sufficiently alleged a strip search was unreasonable

because “the verbal and physical abuse that allegedly accompanied the strip search support[ed] a

finding that the search was designed to harass and intimidate”).

       In line with the Court’s findings in its IRO of the Initial Complaint, Plaintiff has

                                                 6
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 7 of 21




sufficiently alleged that the strip search conducted by the Doe Defendants was unreasonable.

Doc. 7 at 5. Specifically, the Doe Defendants allegedly sought to harass and punish Plaintiff by

restraining him, pinning his wrists to the wall, and zipping his jumpsuit in a way that caused him

physical injury. Such conduct was not reasonably related to any legitimate penological interest.

Therefore, Plaintiff has stated a claim against the Doe Defendants under the Fourth Amendment.

       Regarding his Eighth Amendment claim concerning sexual abuse, the prison official’s

alleged conduct must be “objectively, sufficiently serious,” and “the prison official involved

must have a sufficiently culpable state of mind.” Boddie v. Schnieder, 105 F.3d 857, 861 (2d

Cir. 1997) (citations and internal quotation marks omitted). To show that the prison official had

the requisite state of mind, the plaintiff must allege that the defendants acted with “more than

mere negligence.” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (citing Estelle v. Gamble, 429

U.S. 97, 104 (1976); Whitley v. Albers, 475 U.S. 312, 319 (1986)).

       In line with the Court’s findings in its IRO of the Initial Complaint, Plaintiff sufficiently

alleged that the Doe Defendants intentionally inflicted physical injury on him during the strip

search as a form of punishment. Doc. 7 at 7. Plaintiff claims that Correction Officer Doe 1,

Correction Officer Doe 2, and Lieutenant Doe restrained him while Correction Officer Doe 3

intentionally inflicted serious injury to Plaintiff’s genital area.    Accordingly, Plaintiff has

plausibly stated an Eighth Amendment claim against the Doe Defendants.

       However, the IRO of the Initial Complaint noted that Plaintiff’s “sexual assault”

allegations against Correction Officer Doe Defendant 3 “are conclusory even when liberally

construed,” so Plaintiff will be “permitted to file an amended complaint restating his Eighth

Amendment claims on that basis.” Id. Plaintiff’s Amended Complaint asserts essentially the

same allegations on this issue as his Initial Complaint, so his Amended Complaint has not

                                                7
           Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 8 of 21




corrected this deficiency. Plaintiff will be permitted to file an amended complaint restating his

Eighth Amendment claim. As ordered infra, Plaintiff must file such amended complaint on or

before August 13, 2021.

          Regarding Plaintiff’s claims against Commissioner Cook and Warden Rodriguez, “[i]t is

well settled in this Circuit that ‘personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.’” Wright v. Smith, 21 F.3d

496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir.

1991)). The Second Circuit has defined “personal involvement” to mean direct participation,

such as “personal participation by one who has knowledge of the facts that rendered the conduct

illegal,” or indirect participation, such as “ordering or helping others to do the unlawful acts.”

Provost v. City of Newburgh, 262 F.3d 146, 155 (2d Cir. 2001) (citation omitted). To “hold a

state official liable under § 1983, a plaintiff must plead and prove the elements of the underlying

constitutional violation directly against the official without relying on a special test for

supervisory liability.” Tangreti v. Bachman, 983 F.3d 609, 620 (2d Cir. 2020). Plaintiff also

may not hold defendants liable for a constitutional violation committed by other defendants

solely based on their “high position of authority in the prison system.” Wright v. Smith, 21 F.3d

at 501.

          The Court previously dismissed both the Fourth and Eighth Amendment claims against

Commissioner Cook and Warden Rodriguez because Plaintiff had not alleged any facts showing

that they were personally involved with the strip search incident or had any awareness of the Doe

Defendants’ conduct toward Plaintiff. Doc. 7 at 6-7. Plaintiff’s amended complaint has not

corrected this deficiency and cannot satisfy Tangreti’s requirement that he plead the elements of

the Fourth and Eighth Amendment claim against both Commissioner Cook and Warden

                                                8
         Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 9 of 21




Rodriguez. Tangreti, 983 F.3d at 620. Accordingly, these claims must be dismissed against

Commissioner Cook and Warden Rodriguez.

        Finally, Plaintiff’s claim that he was ignored by “staff” when he sought medical attention

for alleged injuries resulting from the incident is not directed against any named Defendant or

specific party. Therefore, Plaintiff has failed to state a claim upon which relief can be granted

and this claim must be dismissed. See, e.g., White v. St. Joseph's Hosp., 369 F. App'x 225, 226

(2d Cir. 2010) (upholding district court’s dismissal of a complaint for failure to state a claim

upon which relief may be granted where pro se plaintiff “failed to name any defendants”).

                D. Conclusion

        In sum, the plausible claims that may proceed in the operative Amended Complaint are

Plaintiff’s Eighth Amendment and Fourth Amendment claims against the Doe Defendants in

their individual capacities. All claims against Defendants Commissioner Cook and Warden

Rodriguez, as well as claims that are not directed to any specific defendant, are DISMISSED for

failure to state a claim.

                                   II. MOTION FOR DISCOVERY

        Plaintiff asks that the Court order the DOC to (1) give Plaintiff the last names only of

the officers who were present during his intake at Northern and (2) make the footage of his

intake into Northern, video NCI-VP-18-0526, available to Plaintiff so that he may view the

nametags of each Doe defendant and discern each party’s particular actions during the alleged

assault. Plaintiff represents that he has been unable to access this information and therefore

unable to identify the Doe Defendants in his Amended Complaint as the Court ordered in its IRO

of Plaintiff’s Initial Complaint. See Doc. 14 at 2; Doc. 15 at 1-3. He further claims that this


                                                 9
          Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 10 of 21




inability stems from “Connecticut General Statute, Chapter 14, Sec. 1-210, Subsec. (18)(C).”

See, e.g. Doc. 15 at 1.

         The record supports Plaintiff’s inability to obtain the last names of the Doe Defendants

from the DOC. Plaintiff received a letter dated August 7, 2018 from Northern Freedom of

Information (“FOI”) Liaison Officer Ferguson acknowledging his information requests pursuant

to the Freedom of Information Act. Doc. 12 at 20. This letter lists “B (18) names of employees”

under the headline “REDACTED INFORMATION Per CT General Statutes 1-210.” Id.

         Plaintiff also received a letter dated August 22, 2018, from Northern Administrative

Capitan Brian Jackson regarding his “[v]ideo preservation requests dated 8/18/18.” Doc. 12 at

17; see also Doc. 1 at 9 (Plaintiff’s Video Preservation Request). The letter confirms that video

NCI-VP-18-0526 “has been secured and contains video footage from a handheld camera of

[Plaintiff’s] intake into [Northern] on 7/31/2018.” Id.3 The letter further notes that future video

preservation requests related to Northern can be made to Captain Jackson and that “[a]ny access

to [NCI-VP-18-0526] video discs will require a court order, based on the sensitive nature of its

contents, in accordance with Connecticut General Statute, Chapter 14, Sec. 1-210, Subsec.

(18)(C).” Id.

         Connecticut General Statutes § 1-210 contain the Freedom of Information Act (“FOIA”)

provisions addressing access to public records and exempt records. The provisions provide that

the FOIA shall not be construed to require disclosure of records that the Commissioner of

Correction “has reasonable grounds to believe may result in a safety risk, including the risk of

harm to any person or the risk of an escape from, or a disorder in, a correctional institution or

facility under the supervision of the Department of Correction.” Conn. Gen. Stat. § 1-210(b)(18).

3
  This letter references the date of Plaintiff’s intake into Northern as July 31, 2018, which matches Plaintiff’s
alleged date of intake in his Motion for Discovery. Doc. 14 at 2. However, it conflicts with Plaintiff’s allegation in
his Amended Complaint that his intake at Northern occurred on July 3, 2018. Doc. 16 at 5.

                                                          10
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 11 of 21




Further, the Commissioner may withhold requested records that the Commissioner believes are

exempt from disclosure under section 210(b)(18) “when the record is delivered to the person's

correctional institution or facility.” See id. at § 1-210(c).

        When a party does not produce documents as requested, Federal Rule of Civil Procedure

37 permits “‘[the] party seeking discovery . . . [to] move for an order compelling an answer,

designation, production or inspection.’” In re Aggrenox Antitrust Litig., No. 3:14-CV-572

(SRU), 2017 WL 5885664, at *1 (D. Conn. Nov. 29, 2017) (quoting Fed. R. Civ. P. 37(a)(3)(B)).

See also Scott v. Arex, Inc., 124 F.R.D. 39, 40 (D. Conn. 1989) (Where documents “discoverable

within the contemplation of Rule 26, Fed. R. Civ. P., . . . are not produced,” Rule 37 “permit[s]

the party desiring discovery to seek a court order.”). “It is firmly established that the Federal

Rules of Civil Procedure are to be construed liberally in favor of discovery.” McCulloch v.

Hartford Life & Acc. Ins. Co., 223 F.R.D. 26, 30 (D. Conn. 2004) (citing Herbert v. Lando, 441

U.S. 153, 177 (1979); Schlagenhauf v. Holder, 379 U.S. 104, 114-115 (1964); Hickman v.

Taylor, 329 U.S. 495, 507 (1947)), order clarified, No. CIV. 3:01CV1115 (AHN), 2004 WL

1688529 (D. Conn. Apr. 26, 2004).

        Parties are generally allowed to “obtain discovery regarding any nonprivileged matter

that is relevant to any party’s claim or defense and proportional to the needs of the case . . . .”

Fed. R. Civ. P. 26(b)(1). Relevant evidence “has [a] tendency to make a fact more or less

probable than it would be without evidence; and the fact is of consequence in determining the

action.” Fed. R. Evid. 401(a)-(b). Yet, “the Supreme Court has mandated that wide-ranging

deference is to be accorded the operational considerations of prison administrators” and

"[r]ecognized legitimate considerations include the ability of prison officials to ensure prison

security against escape, maintain internal order and discipline, and further rehabilitation of



                                                   11
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 12 of 21




prisoners.” Respress v. Coughlin, 585 F. Supp. 854, 857 (S.D.N.Y. 1984).

       All “[m]otions relative to discovery are addressed to the discretion of the [district] court.”

Soobzokov v. CBS, Quadrangle/New York Times Book Co., 642 F.2d 28, 30 (2d Cir. 1981).

Discovery orders “will only be reversed if [the district court's] decision constitutes an abuse of

discretion.” Daval Steel Prods. v. M/V Fakredine, 951 F.2d 1357, 1365 (2d Cir. 1991) (citing,

inter alia, Bobal v. Rensselaer Polytechnic Inst., 916 F.2d 759, 764 (2d Cir. 1990), cert. denied,

499 U.S. 943 (1991)).

       Here, Plaintiff’s request for the last names of the officers who were present during his

intake at Northern is directly relevant to his claims against these officers.         It is also not

disproportionate to the Court’s order in its IRO of the Initial Complaint that Plaintiff obtain the

“full names and current addresses” of the Doe Defendants and file an amended complaint

identifying them. Doc. 7 at 8. Similarly, Plaintiff’s request to review footage of his intake into

Northern is directly relevant and proportional to his claims, all of which are based on allegations

of the Doe Defendants’ conduct during this intake. As Plaintiff suggests, viewing this footage

with the ability to “stop and start the video to see the nametags of the Doe Defendants and to see

[which Defendant] did what” relates to his ability to identify these Defendants in an Amended

Complaint. Doc. 14 at 3. Specifically, viewing the footage in this way would allow Plaintiff to

match the names of each Defendant to that Defendant’s actions during the alleged assault.

       However, to the extent video NCI-VP-18-0526 also contains footage that is unrelated to

Plaintiff’s intake into Northern, this footage would not be relevant to Plaintiff’s claims.

Furthermore, the Court is mindful of the deference owed to DOC administrators in their efforts

to maintain order in prison facilities. Accordingly, Plaintiff’s access to video footage of his

intake into Northern should comport with the safety needs of DOC facilities and incorporate the



                                                12
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 13 of 21




security measures deemed necessary by the Warden at Plaintiff’s current facility.

       Therefore, Plaintiff’s Motion for Discovery is GRANTED IN PART as follows. The

Court orders the DOC to produce the “full names and current addresses” of the Doe Defendants

so that Plaintiff may comply with the Court’s order to amend his complaint identifying this

information. Doc. 7 at 8. The Court further orders the DOC to allow Plaintiff access to any

footage of his intake into Northern contained on video NCI-VP-18-0526. Plaintiff’s ability to

view this footage should be provided in a safe and secure way that allows Plaintiff a reasonable

opportunity to observe identifying information such as nametags.

       Based on Plaintiff’s status as a pro se inmate and his initial efforts to obtain the identities

of the Doe Defendants, the Court will afford him an additional period of time, to and including

August 13, 2021, to identify the Doe Defendants and file an amended complaint with their

names in the case caption. Before this time elapses, Plaintiff should submit a discovery request,

including this order, to the DOC. Plaintiff’s failure to identify the Doe Defendants within this

timeframe will result in a dismissal of all claims in this action.

                               III. MOTIONS TO APPOINT COUNSEL

       Plaintiff further requests an appointment of counsel to assist him with the identification

of the Doe Defendants. See Doc. 12 at 12-16; see also Doc. 15 at 4. Plaintiff argues that “it is

likely he will win his claim . . . [since] the video won’t lie.” Doc. 12 at 15-16. He represents

that he has contacted “at least [six] different attorneys” to assist him with obtaining discovery to

amend the complaint. Id. at 12. He states that he “also contacted [the Inmates’ Legal Assistance

Program] for more pro bono resources” but has not yet received a response. Id. at 12-13. The

Inmates Legal Assistance Program (“ILAP”) is an organization under contract with the

Connecticut Department of Correction to provide legal assistance to inmates. See Swinton v.



                                                  13
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 14 of 21




Wright, No. 16-cv-659 (SRU), 2016 WL 3579075, at *2 (D. Conn. June 28, 2016). Plaintiff lists

the six attorneys he has contacted, Doc. 12 at 12-13, and includes the letter he sent these

attorneys, id. at 18-19. As of December 2020, a lawyer from Day Pitney LLP and a lawyer from

the State of Connecticut Division of Public Defenders have informed Plaintiff that they are

unable to assist him. Doc. 15 at 5-6.

       Civil litigants, unlike criminal defendants, do not have a constitutional right to the

appointment of counsel. See Leftridge v. Connecticut State Trooper Officer No. 1283, 640 F.3d

62, 68 (2d Cir. 2011); Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Rather, a district

court has “broad discretion” when deciding whether to appoint pro bono counsel to an indigent

civil litigant. See Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 203 (2d Cir. 2003); 28

U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to afford

counsel.”) (emphasis added). Noting this discretion, the Second Circuit has cautioned the district

courts against routinely appointing pro bono counsel. See, e.g., Cooper v. A. Sargenti Co., 877

F.2d 170, 172 (2d Cir. 1989) (stating that the courts should not appoint pro bono counsel

“indiscriminately,” because “volunteer lawyer time is a precious commodity” that “should not be

allocated arbitrarily”); accord Pena v. Semple, No. 3:19-cv-124 (KAD), 2019 WL 6135445, at

*3 (D. Conn. Nov. 19, 2019).

       In determining whether to appoint pro bono counsel for an indigent litigant, a district

court must first determine the “likelihood of merit” of the litigant’s claim. See Washington v.

Artus, 708 Fed. Appx. 705, 709 (2d Cir. 2017); Carmona v. U.S. Bureau of Prisons, 243 F.3d

629, 632 (2d Cir. 2001). Additionally, the court must consider the litigant’s ability and efforts to

obtain counsel. See Carmona, 243 F.3d at 632; Smalls v. Faneuff, No. 3:17-cv-1739 (CSH), 2018

WL 7958890, at *1 (D. Conn. July 3, 2018); Trahan v. City of New York, No. 15 Civ. 4129

                                                14
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 15 of 21




(CM), 2015 WL 4469559, at *1 (S.D.N.Y. July 15, 2015) (citing Cooper, 877 F.2d at 172;

Hodge, 802 F.2d at 61-62). “The Second Circuit has made clear that before an appointment is

even considered, the indigent person must demonstrate that he is unable to obtain counsel.” See

Hunnicutt v. Dinguis, No. 3:07-cv-1628 (CSH), 2010 WL 2976195, at *2 (D. Conn. July 26,

2010) (citing Hodge, 802 F.2d at 61); Gulley v. Dzurenda, 686 F. Supp. 2d 173, 174 (D. Conn.

2010). Notably, courts in this district have repeatedly held that, “[a]bsent a denial of assistance

by Inmates’ Legal Aid Program or a showing that the assistance available is insufficient at this

stage of litigation, the plaintiff cannot demonstrate that he is unable to obtain legal assistance on

his own.” See Swinton, 2016 WL 3579075, at *2; accord Card v. Coleman, No. 14-cv-830

(SRU) (WIG), 2014 WL 6884041, at *1 (D. Conn. Dec. 4, 2014).

       On the present record, the Court has no basis to conclude that Plaintiff’s claims are

sufficiently meritorious to warrant appointment of pro bono counsel. Moreover, pursuant to the

Court’s order on Plaintiff’s Motion for Discovery supra, Plaintiff should be able to identify the

Doe Defendants and amend his complaint without the additional assistance of counsel. Until

Plaintiff files an amended complaint identifying the Doe Defendants, the Court will be unable to

conduct the analysis necessary to determine whether counsel should be appointed. Notably,

even when presented with a well-pleaded complaint, courts often lack information sufficient to

“gauge the merits of Plaintiff’s claims” at such an early stage of the litigation. See, e.g., Young v.

Leon, No. 3:14-CV-001337 (CSH), 2015 WL 3476822, at *1 (D. Conn. June 2, 2015) (denying

the plaintiff’s motion to appoint pro bono counsel, on the grounds that the court “cannot gauge

the merits of Plaintiff’s claims” on the plaintiff’s motion, complaint and answer alone);

Campbell v. Lantz, No. 3:19-CV-1512, 2019 WL 6771417, at *17 (D. Conn. Dec. 12, 2019)

(noting that, given the “early stage of the proceedings” and “little proof presented,” “the Court


                                                 15
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 16 of 21




cannot determine whether Plaintiff will be able to prove the allegations of his complaint—i.e.,

whether his claim possesses sufficient merit to warrant the appointment of counsel”). Therefore,

to the extent that Plaintiff seeks assistance of counsel after filing his amended complaint, it

would be wise for Plaintiff to consider refiling his motion at a later stage of the litigation on a

more developed record. Any renewal of this motion should be accompanied by an update

regarding Plaintiff’s attempts to secure legal assistance from the ILAP and the reasons why

assistance was unavailable.

       For the forgoing reasons, Plaintiff’s Motion for Appointment of Counsel is DENIED

without prejudice to refile.

                    IV. MOTION FOR TEMPORARY RESTRAINING ORDER

       Plaintiff motions the Court to enter injunctive orders (1) preventing Garner Warden

Hannah from placing him in a double cell where he could lose power for his continuous positive

airway pressure (CPAP) machine and increase his risk of contracting COVID-19; (2) preventing

Garner Warden Hannah, Garner Deputy Warden Kenny, and Garner Counselor O’Donnell from

threatening him, harassing him, transferring him, denying him legal materials, or taking any

retaliatory action against him by preventing his access to the courts; (3) mandating that Warden

Hannah provide him access to a copy machine; and (4) requiring that any search of his cell be

video recorded to maintain the privacy and security of his legal papers and to prevent the

placement of contraband resulting in disciplinary segregation. Doc. 12 at 7-8.

       The principal forms of preliminary injunctive relief are a preliminary injunction and a

temporary restraining order. See generally Fed. R. Civ. P. 65. “[T]he traditional standards which

govern consideration of an application for a temporary restraining order . . . are the same

standards as those which govern a preliminary injunction . . . .” Loc. 1814, Int’l Longshoremen’s

                                                16
          Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 17 of 21




Ass’n v. N.Y. Shipping Ass’n, 965 F.2d 1224, 1228 (2d Cir. 1992). “A preliminary injunction is

an extraordinary remedy never awarded as of right.” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 24 (2008) (Roberts, C.J.) (citing Munaf v. Geren, 553 U.S. 674, 689-90 (2008)). “The

preliminary injunction ‘is one of the most drastic tools in the arsenal of judicial remedies.’”

Grand River Enter. Six Nations v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (quoting Hanson Trust

PLC v. SCM Corp., 774 F.2d 47, 60 (2d Cir.1985)).

         “In this Circuit,” the Court of Appeals has “repeatedly said that district courts may grant

a preliminary injunction where a plaintiff demonstrates irreparable harm and meets either of two

standards: ‘(a) a likelihood of success on the merits, or (b) sufficiently serious questions going to

the merits to make them a fair ground for litigation, and a balance of hardships tipping decidedly

in the movant's favor.’” Trump v. Deutsche Bank AG, 943 F.3d 627, 635 (2d Cir. 2019) (quoting

Kelly v. Honeywell Int'l Inc., 933 F.3d 173, 134 (2d Cir. 2019)), cert. granted, 140 S. Ct. 660

(2019), and rev’d and remanded on other grounds sub nom. Trump v. Mazars USA, LLP, 140 S.

Ct. 2019 (2020). Moreover, “[w]ith slightly different formulations, [the Second Circuit has]

repeatedly stated that the serious-questions standard cannot be used to preliminarily enjoin

governmental action.” Id. at 637.4

         “[W]here the movant is seeking to modify the status quo by virtue of a mandatory

4
   The Second Circuit observed that the Supreme Court included “four components” in its standard for preliminary
injunction set forth in Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008): “A plaintiff seeking a
preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm
in the absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the public
interest.” Trump, 943 F.3d at 640 (quoting Winter, 555 U.S. at 20); see also SAM Party of N.Y. v. Kosinski, 987 F.3d 267,
273-74 (2d Cir. 2021) (citing Winter, 555 U.S. at 20); Metro. Life Ins. Co. v. Bucsek, 919 F.3d 184, 188 n.2 (2d Cir.
2019) (citing Winter, 555 U.S. at 20), cert. denied, 140 S. Ct. 256 (2019). Yet, the Second Circuit further noted that “[i]t
is not clear whether the Supreme Court intended courts to require these four components of the Winter standard in all
preliminary injunction cases” because the Winter case concerned national security issues. Id. Moreover, the Second
Circuit “did not believe that the Supreme Court had precluded [its] use of the two preliminary injunction standards that
[it] had used for five decades.” Id. at 641 (citing Citigroup Global Markets, Inc. v. VCG Special Opportunities Master
Fund Ltd., 598 F.3d 30, 35-38 (2d Cir. 2010)); see also El-Massri v. New Haven Corr. Ctr., No. 3:18-CV-1249 (CSH),
2019 WL 6606457, at *2 n. 4 (D. Conn. Dec. 5, 2019). Here, even if the Court were to employ the Winter standard, the
outcome of the present decision would not change for the reasons set forth infra.

                                                             17
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 18 of 21




preliminary injunction (as opposed to seeking a prohibitory preliminary injunction to maintain

the status quo), . . . the movant must also: (1) make a strong showing of irreparable harm, and (2)

demonstrate a clear or substantial likelihood of success on the merits.” Yang v. Kosinski, 960

F.3d 119, 127-28 (2d Cir. 2020) (internal quotation marks, footnotes, and citations omitted).

“Irreparable harm is ‘the single most important prerequisite for the issuance of a preliminary

injunction.’” Demirayak v. City of New York, 746 F. App'x 49, 51 (2d Cir. 2018), cert. denied

sub. nom. Demirayak v. City of New York, N.Y., 139 S. Ct. 1600 (2019) (quoting Bell & Howell:

Mamiya Co. v. Masel Supply Co. Corp., 719 F.2d 42, 45 (2d Cir. 1983)).

        Except in limited circumstances not relevant here, “a Court may not order injunctive

relief as to nonparties to the action.” Allen v. Brown, No. 96-CV-1599, 1998 WL 214418, at *3

(N.D.N.Y. Apr. 28, 1998); see also Farah v. Richeson, No. 3:19-CV-01247 (CSH), 2019 WL

4201066, at *1 (D. Conn. Sept. 5, 2019) (“The court must have in personam jurisdiction over a

person before it can validly enter an injunction against her.” (citing Doctor's Assocs., Inc. v.

Reinert & Duree, P.C., 191 F.3d 297, 302 (2d Cir. 1999)). “[I]t is fundamental that equitable

relief pursuant to Fed. R. Civ. P. 65(b) requires a complaint alleging a federally cognizable claim

against the party over whom the court has personal jurisdiction and against whom equitable

relief is sought.” Jones v. J.C. Penney's Dep't Stores, Inc., No. 03-CV-0920A(F), 2005 WL

1313442, at *2 (W.D.N.Y. May 31, 2005); see also Mitchell v. Cuomo, No. 917CV0892, 2017

WL 8780773, at *6 (N.D.N.Y. Dec. 6, 2017) (“The Court has no power to enforce an injunction

against individuals who are not parties to the lawsuit. . . . To the extent that Plaintiff seeks

injunctive relief against . . . any persons who are not parties . . . the Court lacks subject matter

jurisdiction to enjoin their actions.”).

        “The request for injunctive relief must relate to the claims in the complaint.” Milner v.

                                                18
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 19 of 21




Black, No. 3:16-CV-1621 (SRU), 2017 WL 2661626, at *1 (D. Conn. June 20, 2017) (denying

Plaintiff’s request for injunctive relief based on confinement in punitive segregation when the

underlying claims concerned medical treatment for seizures); see also De Beers Consol. Mines

Ltd. v. United States, 325 U.S. 212, 220 (1945) (“A preliminary injunction is always appropriate

to grant intermediate relief of the same character as that which may be granted finally” but an

injunction is not appropriate if it “deals with a matter lying wholly outside the issues in the

suit”); Oliphant v. Quiros, No. 3:09-CV-1771 (VLB), 2010 WL 2180780, at *1 (D. Conn. May

19, 2010) (“[T]he petitioner must establish a relationship between the injury claimed in the

motion seeking injunctive relief and the conduct giving rise to the action.”).

       The Second Circuit reviews “denial of a preliminary injunction for abuse of discretion.”

New York v. Griepp, 991 F.3d 81, 102 (2d Cir. 2021) (citing N. Am. Soccer League, LLC v. U.S.

Soccer Fed'n, Inc., 883 F.3d 32, 36 (2d Cir. 2018)). A district court abuses its discretion when it

rests its decision on a clearly erroneous finding of fact or makes an error of law.” Id. “The

district court thus has broad discretion in determining whether to grant or deny preliminary

injunctive relief.” El-Massri v. New Haven Corr. Ctr., No. 3:18-CV-1249 (CSH), 2019 WL

6606457, at *4 n. 4 (D. Conn. Dec. 5, 2019) (citing Moore v. Consol. Edison Co. of New York,

409 F.3d 506, 511 (2d Cir. 2005)). Additionally, “in the prison context, a request for injunctive

relief must always be viewed with great caution so as not to immerse the federal judiciary in the

management of state prisons.” Fisher v. Goord, 981 F. Supp. 140, 167 (W.D.N.Y. 1997) (citing,

inter alia, Farmer v. Brennan, 511 U.S. 825, 846-47 (1994)).

       Plaintiff’s requests regarding placement in a double cell, transfer, retaliation, and access

to a copy machine seek injunctive orders against nonparties in this action who work at a different

DOC facility from the one where the alleged assault occurred. Accordingly, the Court lacks

                                                19
           Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 20 of 21




subject matter jurisdiction over these requests. These requests are also entirely beyond the scope

of Plaintiff’s Fourth and Eighth Amendment claims in this matter, and his requested relief would

unduly involve the court in prison administration. Similarly, Plaintiff’s general request that any

search of his cell be video recorded to prevent Plaintiff’s unjust transfer to disciplinary

segregation ostensibly relates to employees at Garner, none of whom are parties to this action. It

also does not relate to Plaintiff’s Fourth and Eighth Amendment claims, which involve an

alleged assault at Northern.

       Finally, to the extent that Plaintiff seeks injunctive relief due to alleged interference with

his access to the court, the record shows that he has been able to file several motions, including

his Motion for Extension of Time, Doc. 9, and his Amended Complaint, Doc. 16, within the

applicable time period. Accordingly, Plaintiff cannot show that he is likely to suffer irreparable

harm absent the requested injunctive relief, and that he has a likelihood of succeeding on the

merits. Plaintiff’s Motion for Emergency Temporary Restraining Order is therefore DENIED.

                                           V. CONCLUSION

       The Court has reviewed the pending four motions in this action and has entered an IRO

on Plaintiff’s Amended Complaint. Based on the foregoing, the Courts ruling is summarized as

follows.

       Plaintiff’s Motion to Amend, Doc. 15, is GRANTED as a matter of course under Federal

Rule of Civil Procedure 15(a)(1). Plaintiff’s Eighth Amendment and Fourth Amendment claims

in his operative Amended Complaint shall proceed against Defendants Lieutenant John Doe,

Correction Officer Doe 1, Correction Officer Doe 2, and Correction Officer Doe 3. All claims

against Defendants Commissioner Cook and Warden Rodriguez, as well as claims that are not

directed to any specific defendant, are DISMISSED for failure to state a claim.

                                                20
        Case 3:20-cv-00247-CSH Document 17 Filed 05/13/21 Page 21 of 21




       Plaintiff’s Motion for Discovery, Doc. 14, is GRANTED IN PART. The Court orders

the DOC to (1) produce the full names and current addresses of the Doe Defendants and (2)

allow Plaintiff access to any footage of his intake into Northern contained on video NCI-VP-18-

0526. Plaintiff’s ability to view this footage should be provided in a safe and secure way that

allows Plaintiff a reasonable opportunity to observe identifying information such as nametags.

Plaintiff is afforded an additional period of time, to and including August 13, 2021, to identify

the Doe Defendants and file an amended complaint with their names in the case caption. Before

this time elapses, Plaintiff should submit a discovery request, including this order, to the DOC.

Plaintiff’s failure to identify the Doe Defendants will result in a dismissal of all claims in this

action. Plaintiff’s Motion to Appoint Counsel, Doc. 12 at 12-16, is DENIED without prejudice

to refile, and Plaintiff’s Motion for a Temporary Restraining Order, Doc. 12 at 1-9, is DENIED.

       The Clerk is directed to send Plaintiff a copy of this ruling at both Garner and Osborn,

see note 1, supra.

       It is SO ORDERED.

Dated: New Haven, Connecticut
       May 13, 2021
                                                            /s/Charles S. Haight, Jr.__________
                                                            CHARLES S. HAIGHT, JR.
                                                            Senior United States District Judge




                                                21
